Citation Nr: 0522816	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left hip disability, 
including post-traumatic arthritis of the left hip.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of active duty and inactive duty 
with the National Guard of Puerto Rico, including a period of 
active duty for training (ACDUTRA) from January 16, 1961 to 
February 23, 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for post-
traumatic arthritis of the left lip, claimed as left hip 
joint condition.  

In March 2004, the Board remanded the case for further 
development.  The case has been returned to the Board for 
final appellate determination.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks service connection for a left hip 
disability.  A medical report from C.C. Valle, M.D. dated in 
January 2001, noted that he had reviewed several of the 
appellant's clinical records dated from 1985, which are not 
in the claims folder.  Additionally, the Board received a 
correspondence in July 2005 from Dr. Valle after the most 
recent supplemental statement of the case was issued. The RO 
has not considered this letter.  Dr. Valle indicated that he 
had enclosed some of the appellant's medical records with 
that correspondence.  However, there were no attachments with 
the letter.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED for the following 
action:

	1.  After obtaining any necessary 
authorization, the RO should contact C.C. 
Valle, M.D. and request copies of the medical 
records that were supposed to be enclosed 
with his July 2005 letter.   Dr. Valle should 
also be requested to submit any other 
documents relating to the veteran's claim, 
including the 1985 medical reports referred 
to in his January 2001 report.  

2.  Then, the RO should readjudicate the claim 
considering the additional evidence received, 
to include Dr. Valle's report received in July 
2005.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate period 
of time for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

